DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 10 March 2021.  The references cited on the PTOL 1449 forms have been considered.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites two commas after “claim 12” and should be a single comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: 
Claim 17 recites “the stack of nanosheets having a layer of gate conductor material …; a gate structure including a gate conductor.”  It’s unclear as to the structural relationship between a layer of gate conductor material and a gate conductor.

Claims 5-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the layer of isolation material has a thickness less than about the thickness of a bottom-most nanosheet,” which is unclear.  The written description does not relate the thickness of the isolation material to that of the bottom-most nanowire.  It’s unclear as to the applicant’s intended structural scope.  Does the applicant mean to capture the subject matter of the relative positions of the isolation layer and the bottom-most nanowire (i.e. wherein a distance between an upper surface of the substrate and an upper surface of the layer of isolation material is less than about a distance between the upper surface of the substrate and a bottom surface of a bottom-most nanowire)?  If the applicant actually intended to compare respective thicknesses of the isolation material and bottom-most nanosheet, then the specification 
Claim 11 recites “wherein the layer of isolation material has a thickness less than about the thickness of a bottom-most nanosheet,” which is unclear.  The written description does not relate the thickness of the isolation material to that of the bottom-most nanowire.  It’s unclear as to the applicant’s intended structural scope.  Does the applicant mean to capture the subject matter of the relative positions of the isolation layer and the bottom-most nanowire (i.e. wherein a distance between an upper surface of the substrate and an upper surface of the layer of isolation material is less than about a distance between the upper surface of the substrate and a bottom surface of a bottom-most nanosheet).  If the applicant actually intended to compare respective thicknesses of the isolation material and bottom-most nanosheet, then the specification would be objected for not providing antecedent basis in the written description for the claimed subject matter.  Claims 12-16 include the limitations of claim 11.
Claim 17 recites “between each nanowire” which lacks antecedent basis, as the claim initially establishes a stack of “nanosheets.”
Claim 18 recites “bottom-most nanowire” and “the nanowire stack” which lacks antecedent basis as the parent claim 17 initially establishes a stack of “nanosheets.”
Claim 18 also “wherein the layer of isolation material has a thickness less than about the thickness above the substrate of a bottom-most nanowire relative to the substrate at a bottom of the nanowire stack,” which is unclear.  The written description does not relate the thickness of the isolation material to that of the bottom-most nanowire.  It’s unclear as to the applicant’s intended structural scope.  Does the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (U.S. Patent 9,984,936).
As insofar as Claim 17 is definite, Xie teaches in Fig. 14 for example, a semiconductor device, comprising: a substrate (102) with a stack of nanosheets (106A-D; Col. 4, Line 62 to Col. 6, Line 5) disposed thereon, the stack of nanosheets (106A-D) having a layer of gate conductor material (conductive material of 146; Col. 11, Line 18 to Col. 12, Line 18) and inner spacers (140; see also Col. 14, Lines 40-47) between each nanowire [nanosheet] of the stack of nanosheets (106A-D); a gate structure (146) including a gate conductor (conductive material of 146; Col. 11, Line 18 to Col. 12, Line 18) and gate spacers (114; Col. 6, Lines 37-57) disposed on the stack of nanosheets (106A-D); source and drain regions (142; Col. 9, Line 66 to Col. 10, Line 42) disposed on opposing sides of the stack of nanosheets (106A-D) in contact with ends of the nanosheets (106A-D); a layer of isolation material (128; Col. 8, Line 30 to Col. 9, Line 33) between the source and drain regions (142) and the substrate (102); an interlevel dielectric (143; Col. 10, Lines 23-29) burying the source and drain regions (142); and contacts (150) in contact with the source and drain regions (142) and exposed through the interlevel dielectric (143).
As insofar as Claim 18 is definite, Xie further teaches wherein the layer of isolation material (128) has a thickness less than about the thickness above the substrate (102) of a bottom-most nanowire [nanosheet] (106A) relative to the substrate (102) at a bottom of the nanowire [nanosheet] stack (106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Patent 9,984,936).

While, Xie does not explicitly state wherein the isolation material and the interlevel dielectric include a same material, per se, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the same insulating material of the gate sidewall spacers, gate cap layer, and isolation material, for the insulating material of the interlevel dielectric based on its well-known suitability in the art for preventing unwanted current flow and to reduce processing complexity and the possibility of incompatibility of differing insulating materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As insofar as Claim 20 is definite, Xie further teaches wherein the source and drain regions (142) are in physical contact with outer sidewalls of the gate spacers (114) at the corners.

Allowable Subject Matter
Claims 1-4 and 10 are allowable.
Claims 5-9 and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an inner spacer between the layer of isolation material and the gate conductor between the substrate and the bottom-most nanosheet; and a sidewall hardmask on the substrate and between the layer of isolation material and the inner spacer in combination with all of the limitations of Claim 1.  Claims 2-9 include the limitations of claim 1.
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an inner spacer between the layer of isolation material and the gate conductor between the substrate and the bottom-most nanosheet; a sidewall hardmask on the substrate and between the layer of isolation material and the inner spacer in combination with all of the limitations of Claim 10.  Claims 11-16 include the limitations of claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (U.S. Patent 9,881,998) teaches in Fig. 1A for example, all the limitations of claim 17 having the layer of isolation material (121A; Col. 6, Lines 3-24) between the source and drain regions (150-1 and 150-2) and the substrate (110).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896